EXHIBIT 10.1.11

 

BEACON POWER CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), dated as of [DATE] (the
“Effective Date”), is by and between Beacon Power Corporation (“Company”) and
[NAME] (“Employee”), an employee of Company.

WHEREAS, this Agreement is intended to provide Employee deferred compensation in
the form of restricted stock units (or “RSUs”) that convert into shares of
Company's common stock, in lieu of a cash bonus, through establishing and
evaluating targets and awards for Employee, with Employee having the right to
convert his or her RSUs into shares at any time after such grant;

NOW THEREFORE, it is agreed as follows:

1.

Accrual and Grant of Restricted Stock Unit Award.

 

(a)           General. Subject to the terms and conditions of this Agreement and
pursuant to Company’s Third Amended and Restated 1998 Stock Incentive Plan (the
“Plan”), Company hereby accrues, and hereafter will grant, RSUs to Employee
based on Employee’s having achieved certain targets, as described on the
attached Schedule A with respect to 2005.

(b)           Grants of Accrued RSUs. As RSUs have accrued for 2005 (as
described above in paragraph (a)), then on the four grant dates set forth in
Schedule B (each a "Grant Date"), the Company shall be considered to have
granted to the Employee one-fourth of the total of RSUs so accrued. Thus,
accruals from 2005 result in grants in 2006.

2.             Conversion to Common Stock. Each RSU shall represent the right to
receive one (1) share of the Company’s common stock, $0.01 par value per share
(the “Common Stock”), subject to the terms and conditions of this Agreement.
Employee shall have the right to convert each granted RSU into one (1) share of
Common Stock at any time on or after the applicable Grant Date, by delivering
written notice of such exercise to Company; provided, that, if the applicable
Grant Date occurs during a period in which Employee is (a) subject to a lock-up
agreement restricting Employee's ability to sell Common Stock in the open
market, (b) restricted from selling Common Stock in the open market because a
trading window is not available, in the opinion of Company, or (c) trading is
otherwise not appropriate, in the opinion of Company, Employee's right to
convert such granted RSUs into shares of Common Stock shall be delayed until the
date immediately following the expiration of the lock-up agreement or the
opening of a trading window or confirmation by Company that trading is
appropriate, as the case may be.

3.

Termination of Employment.

Notwithstanding anything in this Agreement to the contrary:

 

(a)           Termination by Resignation or for Cause. If Employee terminates
his employment by resignation, or if the Company terminates his employment for
Cause (as defined below), Employee may retain all RSUs that have been granted to
Employee before the Termination Notice Date (as defined below) (pursuant to the
Grant Dates in Schedule B). However, he will not be entitled to receive and
shall forfeit any interest in RSUs that are scheduled to be granted after the
Termination Notice Date.

 

The “Termination Notice Date” means the date on which Employee resigns (or if
earlier, the date on which Employee notifies Company that Employee will resign),
or the date on which Company terminates the employment for “Cause” (or if
earlier, the date on which it notifies Employee that employment will be so
terminated). “Cause” for these purposes means cause as defined under any written
employment agreement that Employee may have with the Company (or if any such
agreement does not define cause or no such agreement has been executed, then
“Cause” means fraud, embezzlement, breach of Employee’s confidentiality or
inventions obligations, material breach of Company policies, and willful
misconduct).

 

 



 

 

(b)           Termination not for Cause. If Employee’s employment is terminated
by Company other than for Cause, then Employee shall have the right to receive
and retain all RSUs that are shown on Schedule B, regardless of whether they
have been granted before or will be granted after the Termination Notice Date.

4.             Nontransferability of Agreement and RSUs. This Agreement and the
RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered by
Employee, either voluntarily or by operation of law, except by will or the laws
of descent and distribution. Notwithstanding the foregoing, Employee's transfer
to a revocable trust that is solely for the benefit of Employee and Employee's
spouse and/or issue during Employee's lifetime and transfer under such trust at
Employee's death to the trust's intended beneficiaries shall not be deemed to be
prohibited by the foregoing provisions. If any person other than Employee,
Employee's then current spouse, and Employee's issue shall possess a vested
interest in such trust during the lifetime of Employee, such interest shall not
be recognized hereunder as giving such person any right to the benefit of any
RSUs or the shares of Common Stock issuable upon conversion thereof. In such
event the RSUs shall revest in Employee as if such transfer in trust had not
occurred.

5.             No Right to Continued Employment. This Agreement shall not confer
upon Employee any right with respect to continuance of employment by Company,
nor shall it interfere in any way with the right of Company to terminate
Employee’s employment at any time.

6.             No Right as Stockholder. Employee shall not be entitled to vote
any shares of Common Stock that may be acquired through conversion of RSUs to
Common Stock, shall not receive any dividends attributed to such shares of
Common Stock, and shall have no other rights of a stockholder with respect to
the RSUs unless and until the Common Stock issuable upon conversion of the RSUs
has been delivered to Employee.

7.             Compliance with Law and Regulations. This Agreement and the
obligation of Company to issue and deliver shares of Common Stock upon
conversion of the RSUs shall be subject to all applicable federal and state
laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Moreover, the RSUs shall not be converted
to Common Stock if such conversion would be contrary to applicable law.

8.             Adjustment to Common Stock. In the event of any stock split,
stock dividend, recapitalization, reorganization, merger, consolidation,
combination, exchange of shares, liquidation, spin-off or other similar change
in capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, the number and class of securities each RSU shall
be convertible into under this Agreement shall be appropriately adjusted by
Company to the extent the Board (as defined below) shall determine, in good
faith, that such an adjustment is necessary and appropriate. As used in this
Agreement, “Board” shall mean Company’s Board of Directors. All references in
this Agreement to the “Board” shall mean the Board or a committee of the Board
to the extent that the Board’s powers or authority under this Agreement have
been delegated to a committee pursuant to the Plan.

9.             Withholding. Employee shall pay to Company, or make provision
satisfactory to Company for payment of, any taxes required by law to be withheld
in connection with this Agreement no later than each Grant Date upon which
Company grants RSUs to Employee. Employee may satisfy such tax obligations by
delivering to Company cash in the form of wire transfer or check and Company
may, to the extent permitted by law, deduct any such tax obligations from any
payment of any kind otherwise due to Employee.

10.           Common Stock Reserved. Company shall at all times during the term
of this Agreement reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

11.           Securities Act Exemption. The RSUs have not been registered under
the Securities Act of 1933, as amended (the "Securities Act"). Employee hereby
confirms that Employee has been informed that any RSUs acquired hereunder are
restricted securities under the Securities Act and may not be resold or
transferred unless such RSUs are first registered under applicable securities
laws or unless an exemption from registration is available. Company shall in no
event be obligated to register any securities pursuant to the Securities Act or
to take any other affirmative action in order to cause the issuance or transfer
of RSUs acquired pursuant to this Agreement to comply with any law or regulation
of any governmental authority.

12.           Delaware Law to Govern. This Agreement shall be construed and
administered in accordance with and governed by the laws of the State of
Delaware (without giving effect to any conflict or choice of laws provisions
thereof that would cause the application of the domestic substantive laws of any
other jurisdiction).

 

 



 

 

13.           Notices. Any notice hereunder to Company shall be addressed to
Company at its principal business office, 234 Ballardvale Street, Wilmington, MA
01887, and any notice hereunder to Employee shall be sent to the address
reflected on the payroll records of Company, subject to the right of either
party to designate at any time hereafter in writing some other address.

14.           Amendment of Agreement. Company may amend, modify or terminate
this Agreement, provided that Employee’s consent to such action shall be
required unless Company determines that the action, taking into account any
related action, would not materially and adversely affect Employee.

15.           Successors and Assigns; No Third Party Beneficiaries. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto. There are no third party beneficiaries of
this Agreement.

16.           Provisions of the Plan. This Agreement is subject to the
provisions of the Plan, a copy of which Employee hereby acknowledges receiving
with this Agreement.

17.           Entire Agreement. This Agreement and the Plan constitute the full
and entire understanding and agreement of the parties with regard to the RSUs
and supersede in their entirety all other prior agreements, whether oral or
written, with respect thereto.

18.

Severability; Titles and Subtitles; Gender; Singular and Plural; Counterparts;
Facsimile.

(a)            In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b)            The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

(c)            The use of any gender in this Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.

(d)            This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.

(e)            Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the Effective Date.

EMPLOYEE:

 

By:  

Signature

 

Name:  

 

Address:  

 

BEACON POWER CORPORATION

 

By:  

Signature

 

Name:  

 

Title:  

 

 

 

 

 

 

 

 